In an action by the husband to annul a marriage, plaintiff appeals from the portions of an interlocutory judgment and two orders of the Supreme Court, Nassau County, all entered July 26, 1965, as follows: (a) from the portions of •the interlocutory judgment which awarded custody of the infant issue of the marriage to the defendant wife, together with alimony and support; (b) from the order which granted defendant permission to enter the above interlocutory judgment on a date not within 15 days of the decision; and (e) from the order which denied a stay of the signing of the above interlocutory judgment. The orders entered July 26, 1965, are affirmed, without costs. Determination of the appeal from the interlocutory judgment, entered July 26, 1965, is held in abeyance pending remission to Special Term for a speedy hearing and the coming in of a supplemental determination by the trial court. Two court-appointed psychiatrists examined defendant subsequent to the trial and submitted only written reports to aid the court in reaching a conclusion. In view of the nature of the case, it would be advisable that a hearing be had, with an opportunity for full examination and cross-examination of the said psychiatrists as to defendant’s present condition. Enforcement of the judgment with respect to custody stayed in order to preserve the status quo pending the ultimate determination. Hill, Hopkins and Benjamin, JJ., concur; Brennan, Acting P. J. and Rabin, J,, dissent and vote to affirm the interlocutory judgment as well as the two orders.